Citation Nr: 9931155	
Decision Date: 11/01/99    Archive Date: 11/17/99

DOCKET NO.  97-34 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus 
with peripheral neuropathy.

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for a right eye 
disorder.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran had active service from October 1976 to August 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied the benefits sought on 
appeal.  

The veteran appeared and testified before the undersigned 
Board Member at a June 1999 Travel Board hearing, sitting at 
the RO in Jackson, Mississippi.  The hearing transcript 
reflects that the veteran intended to submit additional 
medical evidence relevant to his appeal, and the Board Member 
specifically stated that he would hold the case open for 30 
days in order to allow time for the additional medical 
records to be obtained, associated with the record, and 
considered before rendering a decision.  


REMAND

The veteran contends that service connection is warranted for 
diabetes mellitus with peripheral neuropathy and a right eye 
disorder.  He asserts that his diabetes began during service 
and that residuals of right eye surgery performed while on 
active duty did not heal because of his diabetes.  

A preliminary review of the record discloses that additional 
action by the RO is required prior to further Board review of 
the veteran's claims.  The Board notes that the veteran 
submitted relevant medical records subsequent to receipt of 
his claims folder by the Board.  This additional evidence, 
which includes private treatment records relevant to the 
veteran's appeal, was submitted within a period of ninety 
days following the mailing of notice to the appellant that 
his appeal had been certified to the Board for appellate 
review, and that the appellate record had been transferred to 
the Board.  See 38 C.F.R. § 20.1304(a) (1999).  Indeed, as 
previously noted, the hearing transcript reflects that the 
case was being held open to allow for the consideration of 
such evidence.  However, the record does not reflect that 
this additional evidence has been considered by the RO, nor 
that a waiver of such consideration has been requested.  The 
Board regrets the delay associated with this Remand, but 
recognizes that the mandate of 38 C.F.R. § 20.1304 is not 
optional.  Under the Board's rules of practice, "[a]ny 
pertinent evidence submitted by the appellant ... which is 
accepted by the Board ... must be referred to the agency of 
original jurisdiction for review and preparation of a 
supplemental statement of the case unless this procedural 
right is waived ... " 38 C.F.R. § 20.1304(c).

Therefore, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

1.  The veteran should submit any 
additional pertinent medical records that 
he may have obtained since the time the 
evidence discussed herein was forwarded 
to the Board.

2.  After allowing the veteran to submit 
additional evidence, the RO should review 
all evidence that has been associated 
with the claims file since the issuance 
of the October 1997 rating decision 
together with the evidence previously of 
record.  If the decision remains 
unfavorable to the veteran, he should be 
provided a supplemental statement of the 
case and a reasonable opportunity to 
respond.  Thereafter, the case should be 
returned to the Board.

The purpose of this REMAND is to accord the appellant due 
process of law.  The Board does not intimate any opinion, 
favorable or unfavorable, as to the merits of the case.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  However, he is not obligated to act until further 
notified by the RO.  




		
	R. F. WILIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

